DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/21 has been entered.

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-3, 5, 7-10, 12, and 14 are considered unpatentable for the reasons indicated below: 
Applicant filed an IDS 5/19/21 which contained an International Written Opinion, which cited a new reference Roe USPN 5342338.  The indicated allowability of claims 1-3, 5, 7-10, 12, and 14 is withdrawn in view of the newly discovered reference(s) to Roe USPN 5342338. Rejections based on the newly cited reference(s) follow.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5, 7-10, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roe USPN 5342338 in view of Richards et al. USPN 5607414.  

As to claims 1, 7, and 8, Roe teaches an invention primarily directed to diapers (col. 5, lines 24-30).  Roe teaches other exemplary absorbent structure and incorporates by reference Weisman USPN 4610678 who teaches other absorbent structures including sanitary napkins (Weisman col. 1, lines 17-20).  Thus, the invention of Roe will be understood to be useful as a sanitary napkin as taught in Weisman.
The feminine hygiene napkin 20 comprising: 
a liquid pervious topsheet 24 having a body facing surface and a garment facing surface (col. 7, lines 58-61); 
a backsheet 26 having a body facing surface and a garment facing surface; 


a bonding layer (secondary topsheet 25) comprising a basis weight of less than 100 gsm – where Roe teaches the secondary topsheet has a basis weight of approximately 18 gsm (col. 15, lines 46-49). 

Roe teaches the secondary topsheet 25 (bonding layer) comprises a nonwoven fabric (col. 15, lines 46-47), but does not specifically teach the secondary topsheet comprises unmodified cellulosic fibers or chemically modified wood pulp, and thermoplastic sheath/core bicomponent fibers comprising a polyethylene sheath component.  
Richards teaches a nonwoven secondary topsheet comprising a matrix of cellulosic fibers and thermoplastic fibers for the benefit of increasing the overall compressive modulus and strength of the thermally bonded matrix (Richards col. 8, lines 26-28).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the nonwoven of Roe with the cellulosic/thermoplastic matrix of Richards.  Doing so would provide improved fluid acquisition properties of the thermally bonded layer (Richards col. 8, lines 41).

Richards teaches the secondary topsheet comprises unmodified cellulosic fibers or chemically modified wood pulp (Richards col. 5, lines 54-57).  Richards further teaches 

Roe teaches the secondary topsheet 25 (bonding layer) being positioned between the absorbent core 28 and the topsheet 24 (col. 5, line 43).

Roe teaches the secondary topsheet 25 (bonding layer) being bonded to the topsheet forming a bond pattern (col. 15, lines 65-68), wherein discrete bonds forming the bond pattern are formed by melt fusing the topsheet to the bonding layer – where Roe teaches attachment means by comprise means known in the art such as heat bonds or pressure bonds or a combination of these attachment means (col. 7, lines 28-31). Thus, melt fusing, adhesive-free bonding is a known method taught by Roe.

Roe does not specifically teach the bond pattern covering at least about 10% to about 20% of a surface area of the absorbent article.  However, Roe teaches the first topsheet 24 and the secondary topsheet 25 may be bonded together in discrete localized regions and at most 50% of the secondary topsheet is bonded to the first topsheet 24 (col. 15, lines 53-55), and more preferably less than 25% (col. 16, lines 29-31).  Roe teaches the secondary topsheet 25 (bonding layer) should only be peripherally joined to the first topsheet 24 (col. 15, lines 53-55).  Based on the teaching of Roe, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the claimed percentage.  Doing so would permit some separation of the 

Roe teaches the bond pattern between the first topsheet 24 and the secondary topsheet 25 (bonding layer) comprises discrete bond sites (col. 15, lines 65-69).  Roe teaches attachment means by comprise means known in the art such as heat bonds or pressure bonds or a combination of these attachment means (col. 7, lines 28-31). Thus, melt fusing, adhesive-free bonding is a known method taught by Roe.  Roe does not specifically teach the majority of the discrete adhesive-free bond points between the first topsheet 24 and the secondary topsheet 25 (bonding layer) have an area less than 2.5 square millimeters. However, Roe teaches if the bonding sites are too close together, they will create a damming effecting, cause body fluids to become trapped between the layers and may prevent or substantially minimize penetration of body fluids through the first topsheet 24.  Similarly, Roe teaches if the bonding sites are too far apart, it may cause the article to become unstable (col. 16, lines 4-16).  Roe teaches as an example ultrasonic bonds may be spaced about 3 mm apart (col. 16, lines 20-22).  Based on the teachings of Roe, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the claimed spacing through routine experimentation and depending on the size, materials, and end use of the absorbent article.

As to claim 3, the secondary topsheet 25 (bonding layer) is part of the absorbent core where Roe teaches a high percentage of the surface area of the secondary topsheet 25 (bonding layer) is joined to the absorbent core (Roe col. 16, lines 35-43). As to claim 5, the bicomponent fibers are from about 2 to about 10 decitex (Richards col. 10, lines 7-10). As to claims 9 and 10, Roe/Richards teaches  the body facing surface of the bonding layer comprises a fibrous matrix comprising cellulosic fibers and thermoplastic fibers (Richards col. 10, lines 48-51).  Roe/Richards does not specifically teach the ratio of the basis weight of the cellulosic fibers to the basis weight of the thermoplastic fibers is greater than about 1:1.  However, Richards teaches a range of cellulosic fibers from about 10 to about 95% and a range of thermoplastic material of from about 10 to about 95% (col. 10, line 60 through col. 11, line 5).  It would have been obvious for one having ordinary skill in the art at the time the invention was originally filed to provide the claimed ratio based on degree of thermal bonding desired and the particular fibers and thermoplastic material used as taught in Richards (col. 10, lines 60-65).
As to claim 12, Roe/Richards teaches the bicomponent fibers are from about 2 to about 10 decitex (Richards col. 10, lines 7-10). 
As to claim 14, Roe/Richards teaches the formations forming the secondary topsheet (bonding layer) may comprise the deposit of two or more aqueous slurries of fibers to form two or more paper webs that are ultimately combined to form a unitary layered web (Richards col. 11, lines 22-31; col. 12, lines 35-57), in which case one web is deposited on a first carrier web to form the layered structure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781